DETAILED ACTION   

1.	The Office Action is in response to Application 17273981 filed on 03/05/2021. Claims 1-12 have been cancelled; Claims 13-24 are pending.         

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17273981 filed on 03/05/2021.
Priority #			 Filling Data			 Country
DE10 2018 215 417.1		09/11/2018			  DE
DE10 2018 216 451.7             09/26/2018                               DE

Claim Objections
5.	Claim 1 is objected to because of the following informalities:

 	Claim 1 recites the limitation “the following steps” in “…the method comprising the following steps…”. Correct from “the method comprising the following steps” to “the method comprising following steps”. Appropriate correction is required.
	
Claim 19 is objected to because of the following informalities:

 	Claim 19 recites the limitation “the same height” in “…wherein the first and second distance sensors are oriented to the same height above a roadway…”. Correct from “wherein the first and second distance sensors are oriented to the same height above a roadway” to “wherein the first and second distance sensors are oriented to same height above a roadway”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding Claim 24, it recites limitations of “the vehicle” in “…a first distance sensor and a second distance sensor configured to acquire first and second lateral distance values of the vehicle”; and “the vehicle environmental sensor” in “and a calibration device configured to calibrate the vehicle environmental sensor”. There are insufficient antecedent basis for this limitations in the claim. Thus the scope of the claim is unclear.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        

9.	Claims 13-14, 16-17, 20-22, 24 4are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al.  (US 20210188252)    and in view of Fudala et al. (US 20080046220).   

Regarding claim 13, Lu teaches a method (fig. 1) for aligning a calibration device (fig. 1, the whole system) for calibrating a vehicle environmental sensor of a vehicle (paragraph 0047, … calibrating the power supply voltage of the MCU of the sensor ) using a device that has a camera (paragraph 0220, … machine vision which include camera of optical electronic), a first distance sensor and a second distance sensor device (paragraph 0140, … Radar, lidar and ultrasonic ranging sensors are used. .. used to determine relative distance) the method comprising the following steps:
	 measuring a temporal curve of at least one measurement point using the camera (paragraph 0229, … process camera screenshots of surrounding road traffic and environment by category, and temporarily store the typical images; in which, surrounding road traffic is one measurement point); 
	measuring a first lateral distance value and a second lateral distance value of the vehicle using the first distance sensor and the second distance sensor at a measurement time (paragraph 0140, … Radar, lidar and ultrasonic ranging sensors are used. .. used to determine relative distance… Radar, lidar and ultrasonic ranging sensors are used. A certain algorithm is used to determine relative distance L.sub.t through the doppler frequency difference between transmitting and receiving wave; claim 27, … Distance detected by ultrasonic ranging sensor is set); 
	determining a geometrical driving axis from the temporal curve of the at least one measurement point (claim 25, … determination includes of tire burst rotation moment, rotation driving moment and rotation angle of directive wheels. An accurate direction judgment to various control of angle and torque parameters of steering for tire burst vehicle determination can  The coordinate systems to vehicle include absolute coordinate system set in vehicle and relative coordinate system set on steering axis of steering system);
	and aligning the calibration device (paragraph 0047, … calibrating the power supply voltage of the MCU of the sensor).
	It is noticed that Lu does not disclose explicitly  determining a center of a vehicle axle at the measurement time based on the ascertained first and second lateral distance values; correlating the geometrical driving axis to the center of the vehicle axle at the measurement time and determining an axially centric geometrical driving axis and aligning the device in correspondence to the ascertained axially centric geometrical driving axis.
	Fudala disclose of determining a center of a vehicle axle at the measurement time based on the ascertained first and second lateral distance values (fig. 1, component 150; paragraph 0005, …The longitudinal measurement is derived similarly; yet differently, by measuring the levelness between the articulation point at the center of the transverse boom to the center of the articulation point on the rear axle or front-to-back of the vehicle (path of vehicle traversal) in the longitudinal direction), and correlating the geometrical driving axis to the center of the vehicle axle at the measurement time and determining an axially centric geometrical driving axis (fig. 1, component 103; paragraph 0005, … specifically a vehicles wheels touch the surface independently for the transverse axis and articulated about the center of the transverse axis concerning the longitudinal component… measuring the levelness between the articulation point at the center of the transverse boom to the center of the articulation point on the rear axle or front-to-back of the vehicle);
	and aligning the device in correspondence to the ascertained axially centric geometrical driving axis (claim 2, … obtaining the vehicle parameters of the specific vehicle to be emulated, 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology determining a center of a vehicle axle at the measurement time based on the ascertained first and second lateral distance values; correlating the geometrical driving axis to the center of the vehicle axle at the measurement time and determining an axially centric geometrical driving axis and aligning the device in correspondence to the ascertained axially centric geometrical driving axis as taught by Fudala as a modification to the method of Lu for the benefit of performs angular chassis-mast emulation measurements (paragraph 0003).

	Regarding claim 24, Lu teaches a device (fig. 1), comprising: a camera (paragraph 0220, … machine vision which include camera of optical electronic) configured to acquire a temporal curve of at least one measurement point (paragraph 0229, … process camera screenshots of surrounding road traffic and environment by category, and temporarily store the typical images; in which, surrounding road traffic is one measurement point); 
	a first distance sensor and a second distance sensor  (paragraph 0140, … Radar, lidar and ultrasonic ranging sensors are used. .. used to determine relative distance) configured to acquire first and second lateral distance values of the vehicle (paragraph 0140, … Radar, lidar and ultrasonic ranging sensors are used. A certain algorithm is used to determine relative 
	an evaluating device (fig. 1, component 11) configured to determine a geometrical driving axis (claim 25, … determination includes of tire burst rotation moment, rotation driving moment and rotation angle of directive wheels. An accurate direction judgment to various control of angle and torque parameters of steering for tire burst vehicle determination can be provided… The coordinate systems to vehicle include absolute coordinate system set in vehicle and relative coordinate system set on steering axis of steering system);
	and a calibration device (fig. 1, component 10) configured to calibrate the vehicle environmental sensor (paragraph 0047, … calibrating the power supply voltage of the MCU of the sensor).
	It is noticed that Lu does not disclose explicitly determine a center of a vehicle axle, and an axially centric geometrical driving axis.
	Fudala disclose of determine a center of a vehicle axle (fig. 1, component 150; paragraph 0005, …The longitudinal measurement is derived similarly; yet differently, by measuring the levelness between the articulation point at the center of the transverse boom to the center of the articulation point on the rear axle or front-to-back of the vehicle (path of vehicle traversal) in the longitudinal direction), and an axially centric geometrical driving axis (fig. 1, component 103; paragraph 0005, … specifically a vehicles wheels touch the surface independently for the transverse axis and articulated about the center of the transverse axis concerning the longitudinal component… measuring the levelness between the articulation point at the center of the transverse boom to the center of the articulation point on the rear axle or front-to-back of the vehicle).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology determine a center of a vehicle axle, and an axially centric geometrical driving axis as taught by Fudala as a modification to the 

	Regarding claim 14, the combination of Lu and Fudala teaches the limitations of claim 13 as discussed above, In addition, Lu further discloses an artificially situated feature is used as the at least one measurement point (paragraph 0220, … camera screenshots of surrounding road traffic and environment by category; which is an artificially situated feature).

	Regarding claim 16, the combination of Lu and Fudala teaches the limitations of claim 13 as discussed above, In addition, Lu further discloses a natural feature of the vehicle is used as the at least one measurement point (paragraph 0085, … the vehicle distance from the camera sensor to other vehicle is determined by a certain algorithm of visual information processing in real time; in which, the vehicle itself is a natural feature of the vehicle).

	Regarding claim 17, the combination of Lu and Fudala teaches the limitations of claim 13 as discussed above, In addition, Lu further discloses that the measurement of the first and second lateral distance values is synchronized with a measurement frequency of the camera (paragraph 0085, … Vehicle distance monitoring uses common or/and infrared machine vision which include monocular or multi-eye vision, color image and stereo vision detection…; paragraph 0140, … Radar, lidar and ultrasonic ranging sensors are used. A certain algorithm is used to determine relative distance L.sub.t through the doppler frequency difference between transmitting and receiving wave…; which means the measurement of the first and second lateral distance values is synchronized with a measurement frequency of the camera).

	Regarding claim 20, the combination of Lu and Fudala teaches the limitations of claim 13 as discussed above, In addition, Lu further discloses the first and second lateral distance values are determined parallel to a roadway (paragraph 0084, … vehicle distance detection mode of electromagnetic radar, laser radar and ultrasound.  Based on the emission, reflection and state characteristics of physical waves, a mathematical model is established to determine the distance L.sub.ti and relative speed u.sub.c between front vehicles and rear vehicles, or/and the time zone t.sub.ai of collision avoidance…; in which, the distance is determined parallel to a roadway).

	Regarding claim 21, the combination of Lu and Fudala teaches the limitations of claim 13 as discussed above, In addition, Lu further discloses wherein the first and second distance sensors each measure a distance from one another before and/or after the measurement time, and the measured distances are compared with one another (paragraph 0084, … Vehicle distance detection mode of electromagnetic radar, laser radar and ultrasound.  Based on the emission, reflection and state characteristics of physical waves, a mathematical model is established to determine the distance L.sub.ti and relative speed u.sub.c between front vehicles and rear vehicles, or/and the time zone t.sub.ai of collision avoidance…; in which, the Vehicle distance is determined before and/or after the measurement time, and the measured distances are compared with one another, since there are multiple ranging sensors).

	Regarding claim 22, the combination of Lu and Fudala teaches the limitations of claim 13 as discussed above, In addition, Lu further discloses at least one of the first and second lateral  Vehicle distance detection mode of electromagnetic radar, laser radar and ultrasound.).

10.	Claim 15, is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al.  (US 20210188252)    and in view of Fudala et al. (US 20080046220) and further in view of Sharma et al. (US 20180364403).   


	Regarding claim 15, the combination of Lu and Fudala teaches the limitations of claim 13 as discussed above.
	It is noticed that the combination of Lu and Fudala does not disclose explicitly retroreflective measurement mark is the feature.
	Sharma disclose of retroreflective measurement mark is the feature (paragraph 0061, … the prismatic retroreflective sheeting may be used in other applications. For example, the prismatic retroreflective sheeting may be used in signage, including road signs; barricades; pavement markers; marking tape; vehicle reflectors; or the like. When used in road signs, pavement markers, vehicle reflectors, and the like, a camera reading the prismatic retroreflective sheeting may be mounted on a vehicle, such as an automobile).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology retroreflective measurement mark is the feature as a modification to the method for the benefit of the prismatic retroreflective sheeting may be used in a stationary application read by a moving camera (paragraph 0061).

18, is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al.  (US 20210188252)    and in view of Fudala et al. (US 20080046220) and further in view of YAMAMOTO et al. (US 20200082185).   

	Regarding claim 18, the combination of Lu and Fudala teaches the limitations of claim 13 as discussed above.
	It is noticed that Lu does not disclose explicitly a reference point of the geometrical driving axis and/or the center of the vehicle axle is ascertained at the measurement time through a linear interpolation.
	YAMAMOTO disclose of a reference point of the geometrical driving axis and/or the center of the vehicle axle is ascertained at the measurement time through a linear interpolation (paragraph 0068, … linear interpolation unit 50a generates a straight line interpolation formula 60 (60F) by using the correction value (N=−50) of the region of interest 58FL and the correction value (N=+50) of the region of interest 58FR… Similarly, in the imaging target region 54F, the luminance of the region in the vehicle front-rear direction (Z-axis direction) is set (corrected) with the same correction value).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a reference point of the geometrical driving axis and/or the center of the vehicle axle is ascertained at the measurement time through a linear interpolation as a modification to the method for the benefit of more accuracy of detection.

19, is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al.  (US 20210188252)    and in view of Fudala et al. (US 20080046220) and further in view of Stahlin (US 20140085428).   

	Regarding claim 19, the combination of Lu and Fudala teaches the limitations of claim 13 as discussed above.
	It is noticed that Lu does not disclose explicitly the first and second distance sensors are oriented to the same height above a roadway.
	Stahlin disclose of the first and second distance sensors are oriented to the same height above a roadway (paragraph 0003, … an exact orientation for the distance sensors is possible only when the camera and the distance sensor are mounted at the same height in the vehicle).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the first and second distance sensors are oriented to the same height above a roadway as a modification to the method for distance from the camera to the vehicle traveling in front being estimated from the camera image (paragraph 0003).

13.	Claim 23, is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al.  (US 20210188252)    and in view of Fudala et al. (US 20080046220) and further in view of SIRAULT et al. (US 20200215865).   


Regarding claim 23, the combination of Lu and Fudala teaches the limitations of claim 13 as discussed above.
	It is noticed that Lu does not disclose explicitly wherein a measured distance of each of the first and second distance sensors from a corresponding wheel of the vehicle are used as the first and second lateral distance value.
	SIRAULT disclose of wherein a measured distance of each of the first and second distance sensors from a corresponding wheel of the vehicle are used as the first and second lateral distance value (paragraph 0078, … Other sensors may equally be provided and they may measure the distance between the wheels for automatic configuration of the vehicle).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a measured distance of each of the first and second distance sensors from a corresponding wheel of the vehicle are used as the first and second lateral distance value as a modification to the method for the benefit of automatic configuration of the vehicle (paragraph 0078).

14. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
15.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423